Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 8 and 10 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6, 11-14 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2007/0004303) as evidenced by Shteiyer (PG Pub. 2010/0075557).
Regarding claim 1, Tanaka et al. teach a woven double face fabric having warp yarns and weft yarns providing a pattern whereby a warp yarn floats over one or more weft yarns to provide a corresponding over portion and floats under one or more weft yarns to provide under portions wherein all of the weft yarns are elastic yarns having an elastomeric core and a fiber sheath. A repeat unit of the first warp yarn floats over at least three weft yarns on said first side of the fabric to provide a corresponding warp over portion, the first warp yarn successively floats under a single weft yarn to provide an under portion whereby in the first warp yarn, the total length of over portions is greater than the length of the under portions. Each of two adjacent warp yarns arranged adjacent the first warp yarn floats under at least three weft yarns to provide a corresponding warp under portion on the second side of the fabric with each of the adjacent warp yarns successively floating over one single weft yarn to provide an over portion on the first side of the fabric. The weaving pattern of the warp yarns is different than the weaving pattern of the weft yarns as shown in Figure 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn in a N/1/N scheme with N being 3 [Figure 11]. Tanaka et al. are silent regarding the claimed over portions of the first warp yarn passing over more than three weft yarns and is followed by an under portion passing one weft yarn in a N/1/N scheme where N is an integer greater than 3 and no greater than 10. However, Tanaka et al. clearly teach the purpose of the invention is to create a rough or rugged pattern in the fabric and affect the fabric properties in the warp and weft [0096]. Given Tanaka et al. teach modifying the weave pattern and teach a weave pattern wherein the only difference is the addition of passing the warp over one additional weft yarn and teaches the purpose is to create a rugged pattern and affect fabric properties in the warp and weft direction, it would have been more than obvious for one of ordinary skill in the art to modify the weave pattern as taught by 
Regarding claim 2, the maximum length of each over portion or each under portion is within the claimed range. 
Regarding claim 4, each under portion of the adjacent warp yarns passes at least three weft yarns and is followed by an over portion passing one weft yarn in a 1/M/1 scheme where M is 3 [Figure 11]. 
Regarding claim 6, the over and under portions are arranged in a diagonal pattern which is considered to be a denim effect [Figure 11]. 
Regarding claims 11, Tanaka et al. are relied upon as set forth above in the rejection of claim 1 and incorporated herein by reference. Tanaka et al. teach carrying the weave pattern as shown in Figures 10 and 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn. It is noted that changing the repeat pattern to float over 4 or under 4 weft yams would have been obvious to one of ordinary skill in the art in order to tailor fabric properties and design and is not inventive. In the first warp yarn, the total length of over portions is greater than the length of the under portions [Figures 1 and 2]. The fabric also possesses two additional warp yarns arranged adjacent to the first warp yams 
Tanaka et al. teaches the scope of his invention is not intended to be limited by the description and that various changes may be made. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the adjacent under portion length compared to the length of the over portion of a warp that lies between the adjacent warp yam in order to create varied weave patterns for designs and also in order to increase the weave strength and stability. Therefore, the claimed difference in the length of the warp over portion length compared to adjacent warp yarn under portion length would have been obvious to one of ordinary skill in the art and is not patentable. It would have also been obvious to one of ordinary skill in the art at the time of the invention to vary the weaving pattern of the warp yam from the weaving pattern of the weft yarns as is well known in the art to tailor fabric properties including strength, aesthetics and other properties.
The claimed repeating unit could have been easily obtained by one of ordinary skill in the art through an ordinary change of the warp and weft interweaving and they do not bring an unexpected technical effect. Therefore, the claimed repeats are not inventive and therefore not patentable. 
Regarding claim 12, the warp yarns are within the claimed range as the individual fiber size is less than 1.5 dtex and the number of filaments is 50-300 which reads on the claimed range [0071].	
Regarding claim 13, Tanaka et al. are silent regarding the claimed indigo dyed yarns. However, it would have been obvious to one of ordinary skill in the art to have indigo dyed the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed indigo dyeing process and given that Tanaka et al. meets the requirements of the claimed composition, Tanaka et al. clearly meet the requirements of present claims fabric.
Regarding claim 14, Tanaka et al. teach the yarns are coated with Asahiguard (or polymer) being coupled to the fabric as a layer. 
Regarding claim 31, Tanaka et al. teach a woven double face fabric having warp yarns and weft yarns providing a pattern whereby a warp yarn floats over one or more weft yarns to provide a corresponding over portion and floats under one or more weft yarns to provide under portions wherein all of the weft yarns are elastic yarns having an elastomeric core and a fiber sheath. A repeat unit of the first warp yarn floats over at least three weft yarns on said first side of the fabric to provide a corresponding warp over portion, the first warp yarn successively floats under a single weft yarn to provide an under portion whereby in the first warp yarn, the total 
Regarding claims 32-33, Tanaka et al. teach a woven double face fabric having warp yarns and weft yarns providing a pattern whereby a warp yarn floats over one or more weft yarns to provide a corresponding over portion and floats under one or more weft yarns to provide under portions wherein all of the weft yarns are elastic yarns having an elastomeric core and a fiber sheath. A repeat unit of the first warp yarn floats over at least three weft yarns on said first side of the fabric to provide a corresponding warp over portion, the first warp yarn successively floats under a single weft yarn to provide an under portion whereby in the first warp yarn, the total length of over portions is greater than the length of the under portions. Each of two adjacent warp yarns arranged adjacent the first warp yarn floats under at least three weft yarns to provide a corresponding warp under portion on the second side of the fabric with each of the adjacent warp yarns successively floating over one single weft yarn to provide an over portion on the first side of the fabric. The weaving pattern of the warp yarns is different than the weaving pattern of the weft yarns as shown in Figure 11. Each over portion of the first warp yarn passes three weft yarns and is followed by an under portion passing one weft yarn in a N/1/N scheme with N being prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2007/0004303) in view of Xiao et al. (US Patent 5,747,392).
Regarding claims 14 and 24-30, Tanaka et al. are relied upon as set forth above in the rejection of claim 1 and incorporated herein by reference. Tanaka et al. are silent regarding the claimed specific polymer. However, Xiao et al. teach coating fabric with an acrylate dispersion/acrylic polymer in order to give the fabric the ability to transmit water vapor while being virtually totally water repellant. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the polymer of Xiao et al. in Tanaka et al. in order to give the fabric the ability to transmit water vapor while being virtually totally water repellant and arrive at the claimed invention. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/16/2021 are not found to be persuasive.

Applicant argues Tanaka teaches a two-ply structure in paragraph 0189 and not a one-ply structure. Tanaka teaches in paragraph 0096, the fabric may be single ply or two or more plies. Tanaka is relied upon for all that is taught and is not limited to a particular embodiment. 
Applicant argues Tanaka does not teach the claimed 10-30 Ne warp yarn count. The warp yarns are yarns with Ne in the claimed range as Tanaka et al. teach yarns 1 and 2 each can have an individual fiber size of 1.5 dtex or less and a number of filaments of 300 or less. Assuming individual fiber size of 1.0 dtex and 150 filaments, the warp yarn size would be 150 dtex + 150 dtex which equals 300 dtex or about 19 Ne which reads on the claimed yarn count.  
Applicant argues unexpected results, but supplies no data to support such a claim. MPEP 716.02 II states “To establish unexpected results over a claimed range, applicants should In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”. 
Applicant argues Tanaka does not teach cotton yarns and that Tanaka only teaches yarns with a portion of cotton in them but not completely cotton. The warp yarns are taught as comprising cotton and therefore are cotton yarns. It is noted that Applicant has not claimed closed language of wherein the warp yarns consist of cotton. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789